Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, is a duplicate of claim 5.  
Claim 7, recites the limitation "the internal wall".  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4-9,16,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gelardi (US Pub No 2007/0261984).
With respect to claim 1, Gelardi shows a child proof container comprising: an outer shell (400) defining an opening; an internal cartridge (200) defining first and second storage cavities (102,104), the internal cartridge (200) slidable within the outer shell (400) between an inserted position (not shown in drawings but capable) and a withdrawn position (partial withdrawn fig. 7); a first cover (250) hingedly attached to the internal cartridge (200) by a first hinge (254), the first cover (250) pivoting about the first hinge (254) between a closed position for covering the first storage cavity and an open position for providing access to the first storage cavity, the first cover (250) being attached to the internal cartridge (200) such that the first cover (250) cannot pivot to the open position until the internal cartridge (200) is in the withdrawn position (fig. 7).
With respect to claim 2, Gelardi shows 2, wherein the first cover (250) is received, at least in part, within the outer shell (400) when the first cover (250) is in the closed position and the internal cartridge (200) is in the inserted position.
With respect to claim 4, Gelardi shows wherein the first hinge (254) is external of the outer shell (400) when the internal cartridge (200) is in the inserted position with the first cover (250) received within the outer shell (400).
	With respect to claim 5, Gelardi shows wherein the internal cartridge (200) is slidable within the outer shell (400) along a sliding axis, the first hinge (254) being substantially perpendicular to the sliding axis.
With respect to claim 6, Gelardi shows wherein the internal cartridge (200) is slidable within the outer shell (400) along a sliding axis, the first hinge (254) being substantially perpendicular to the sliding axis. (duplicate claim )
	With respect to claim 7, Gelardi shows wherein internal cartridge (200) includes a bottom (202) and a peripheral wall (210,208) extending outward from an inner side of the bottom (202), the internal wall (306) extending outward from the inner side of the bottom, the internal wall (306) cooperating with the peripheral wall to define the first and second storage cavities (102,104).
	With respect to claim 8, Gelardi shows wherein the first cover (250) and internal cartridge (200) include a catch arrangement (260) that snap engages to secure the first cover (250) in the closed position when the internal cartridge (200) is in the withdrawn position.
	With respect to claim 9, Gelardi shows wherein the first cover (250) abuts a top of the internal wall (306) portion in the closed position.
	With respect to claim 16, Gelardi shows wherein a volume of the first storage cavity (104) is smaller than the second storage cavity (102).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, is rejected under 35 U.S.C. 103(a) as being unpatentable over Gelardi in view of Cronin (USPN 8,474,624) .
	Gelardi discloses the invention substantially as claimed.   
However Gelardi does not disclose  a stop arrangement between the outer shell  and the internal cartridge, the stop arrangement limiting the amount of relative sliding travel between the outer shell and the internal cartridge, the stop arrangement defining the withdrawn position whereat the first cover may be transitioned from the closed position to the open position. 
	Cronin teaches a stop arrangement (172,178,180) between the outer shell (104) and the internal cartridge (124), the stop arrangement limiting the amount of relative sliding travel between the outer shell (104) and the internal cartridge (124), the stop arrangement defining the withdrawn position where at the first cover (118) may be transitioned from the closed position to the open position in the same field of endeavor for the purpose of keeping the outer shell and internal cartridge as one unit, less chance of losing the parts if they are locked together and in a sliding arrangement.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a stop arrangement as taught by Cronin to the sliding container of Gelardi in order to keep the two components together to make it more reusable and less likely to have the working components separated.
Allowable Subject Matter
Claims 10-15,17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/           Primary Examiner, Art Unit 3736